                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JOSE LUIS GARCIA,                                 )
     ID #90141-079,                               )
                  Movant,                         )
vs.                                               )           No. 3:18-CV-3153-N
                                                  )
WARDEN UNDERWOOD,                                 )
         Respondent.                              )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclusions

of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the

Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the petition for habeas corpus filed pursuant to 28 U.S.C. § 2241 is

DISMISSED for lack of jurisdiction.

       A certificate of appealability (COA) is not required to appeal in a case under 28 U.S.C.

§ 2241. See Montano v. Texas, 867 F.3d 540, 547 n.8 (5th Cir. 2017). If the petitioner files a notice

of appeal, he must pay the $505.00 appellate filing fee or submit a motion to proceed in forma

pauperis and a properly signed certificate of inmate trust account.

       SIGNED this 11th day of February, 2019.




                                                      UNITED STATES DISTRICT JUDGE
